243 F.2d 793
Lillian SCALA, Plaintiff-Appellant,v.Marion B. FOLSOM, as Secretary of Health, Education and Welfare, Defendant-Appellee.
No. 227.
Docket 24382.
United States Court of Appeals Second Circuit.
Argued March 7, 1957.
Decided March 28, 1957.

Appeal from a judgment of United States District Court for the District of Connecticut, Robert P. Anderson, Judge.
Gruber & Turkel, Stamford, Conn. (Milton Turkel, Stamford, Conn., of counsel), for plaintiff-appellant.
George Cochran Doub, Asst. Atty. Gen. (Simon S. Cohen, U. S. Atty., Hartford, Conn., Samuel D. Slade and Robert S. Green, Attys., Dept. of Justice, Washington, D. C.), for defendant-appellee.
Before MEDINA and WATERMAN, Circuit Judges, and GALSTON, District Judge.
PER CURIAM.


1
Affirmed on the opinion of Judge Anderson, who had adopted the opinion of Referee Jackson C. Smith.